DETAILED ACTION

This is the initial Office action based on the application filed on May 21, 2020. Claims 1-20 are currently pending and have been considered below.



ALLOWANCE
Claims 1-20 are allowed over the prior art made of record.
Relevant prior art found includes at least Wang et al (2020/0211120) that describes at least extracting unstructured data from a file, Venter et al (10,860,931) describes at least a learning model using subsets of unstructured data, Lourentzou et al (2020/0097597) describes at least using word embedding and numerical positions indices and Muffat (2018/0204120) describes at least retrieving embedding vectors from a lookup table.
However, the relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 8 and 15:
“generating, by the one or more computing devices, a word embedding for each unstructured data file in the set of unstructured data files based on the first subset of features of each unstructured data file of the set of unstructured data files, using the machine-learning model; generating, by the one or more computing devices, a numerical lookup table for each unstructured data file in the set of unstructured data files based on the second subset of features of each unstructured data file of the set of unstructured data files, using the machine-learning model; and identifying, by the one or more computing devices, the attribute in the set of unstructured data files based on each of the word embeddings and numerical lookup tables using the machine-learning model.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163